33Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 35, 40 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Steenburg (4,872,692).
Regarding claim 35, Steenburg discloses a release actuator of engaging a stability leg with a seat base of an infant car seat, the release actuator comprising: a locking portion 78 adapted to engage with or disengage from the stability leg 76; and a handle portion 58 connected to the locking portion and movably disposed on the seat base 59
Regarding claim 40, Steenburg discloses the locking portion 78 has a sunken structure (structure that connects with 50) adapted to be applied by an external force for disengaging the locking portion from the stability leg.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36, 38, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steenburg in view of Kain (5,385,387).
Regarding claim 36, Kain discloses wherein the release actuator 115 further comprises a hook portion 103 disposed on the handle portion and slidably assembled with a slotted structure 92 of the seat base.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Johnson, Jr. and use a hook and slotted attachment handle in the invention of Steenburg because it is simple, efficient and cost effective.
Regarding claim 38, Steenburg discloses a second resilient component 80 
However, Steenburg fails to disclose the release actuator further comprises a first resilient component disposed between the handle portion and the seat base.
Kain discloses the release actuator further comprises a first resilient component 109 disposed between the handle portion 115 and the seat base. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Kain and use a first resilient component between the handle and base in the invention of Steenburg for the purpose of allowing the actuator to be still functional in the event one of spring fails.
Regarding claim 40, Steenburg discloses the locking portion has a sunken structure (structure that connects with 50) adapted to be applied by an external force for disengaging the locking portion from the stability leg.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steenburg in view of Chen (8,226,164).
Regarding claim 37, Chen discloses the handle portion 28 comprises a first connection segment 36, the locking portion 16 comprises a second connection segment (pins in the slot 38), the first connection segment is slidably connected to the second connection segment.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Chen and use a slot and pin connection in the invention of Steenburg because it prevents the handle and lock from being damaged thus making it more efficient.
Claims 1, 2, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 2008/0303321) in view of Lee (US 2007/0252067).
Regarding claim 1, Powell discloses An infant car seat, comprising: a seat base 1; and a stability leg 72 rotatably disposed under the seat base, the stability leg comprising: an upper leg tube 78; a middle leg tube 84 slidably assembled with the upper leg tube, and comprising at least one hole 83; a 76 assembled with the seat base in a rotatable manner (rotates around the pin 77) and affixed to a top of the upper leg tube; a first latch 82 disposed on a bottom of the upper leg tube and adapted to detachably engage with the at least one hole for constraining a movement between the upper leg tube and the middle leg tube.
However, Powell fails to disclose a lower leg tube slidably assembled with the middle leg tube, and comprising at least one opening, and a second latch disposed on a bottom of the middle leg tube, and adapted to detachably engage with the at least one opening for constraining a movement between the middle leg tube and the lower leg tube.
Instead, Lee discloses a lower leg tube 12 slidably assembled with the middle leg tube 11, and comprising at least one opening, and a second latch 14B disposed on a bottom of the middle leg tube, and adapted to detachably engage with the at least one opening 20 for constraining a movement between the middle leg tube and the lower leg tube.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Lee and use more than two legs in the invention of Powell so that the seat can be used in seat of any size and shape. 
Regarding claim 2, Powell discloses the seat base comprises a support frame 6, the rotary member further comprises a contacting portion 71 adapted to abut against the support frame for constraining a rotation of the stability leg relative to the seat base in an operation mode.
Regarding claim 22, Powell discloses a stability leg 72, comprising: an upper leg tube 78; a middle leg tube 84 slidably assembled with the upper leg tube, and comprising at least one hole 83; a rotary member 76 affixed to a top of the upper leg tube; a first latch 82 disposed on a bottom of the upper leg tube and adapted to detachably engage with the at least one hole for constraining a movement between the upper leg tube and the middle leg tube.
However, Powell fails to disclose a lower leg tube slidably assembled with the middle leg tube, and comprising at least one opening, and a second latch disposed on a bottom of the middle leg tube, and adapted to detachably engage with the at least one opening for constraining a movement between the middle leg tube and the lower leg tube.
Instead, Lee discloses a lower leg tube 12 slidably assembled with the middle leg tube 11, and comprising at least one opening 20, and a second latch 14B disposed on a bottom of the middle leg tube, and adapted to detachably engage with the at least one opening for constraining a movement between the middle leg tube and the lower leg tube.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Lee and use more than two legs in the invention of Powell so that the seat can be used in seat of any size and shape. 
Claims 3, 4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 2008/0303321) in view of Lee (US 2007/0252067), as applied to claim 1 above and further in view of Steenburg (4,872,692).
Regarding claims 3 and 4, Steenburg discloses wherein the seat base comprises a release actuator adapted to lock the stability leg for steadying the stability leg in a storage mode, wherein the release actuator comprises a handle portion 58 and a locking portion 78 connected to each other, the locking portion is engaged with or disengaged from the stability leg 76, the handle portion is movably disposed on the seat base 59 and adapted to be applied by an external force for disengaging the locking portion from the stability leg.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Steenburg and use the release actuator with the leg of the Powell as modified for the purpose of easily disengaging the leg with low cost.
Regarding claim 9, Steenburg discloses the locking portion has a sunken structure (structure that connects with 50) adapted to be applied by an external force for disengaging the locking portion from the stability leg.
Claims 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 2008/0303321) in view of Lee (US 2007/0252067) and Steenburg (4,872,692) as applied to claim 4 above and further in view of Kain.
Regarding claim 5, Kain discloses wherein the release actuator 115 further comprises a hook portion 103 disposed on the handle portion and slidably assembled with a slotted structure 92 of the seat base.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Johnson, Jr. and use a hook and slotted attachment handle in the invention of Steenburg because it is simple, efficient and cost effective.
Regarding claim 7, Kain discloses the release actuator further comprises a first resilient component 109 disposed between the handle portion 115 and the seat base, a second resilient component 100 disposed between the locking portion and the seat base.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Kain and use a first resilient component between the handle and base in the invention of Powell as modified for the purpose of allowing the actuator to be still functional in the event one of spring fails.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 2008/0303321) in view of Lee (US 2007/0252067) and Steenburg (4,872,692) as applied to claim 4 above and further in view of Chen (8,226,164).
Regarding claim 6, Chen discloses the handle portion 28 comprises a first connection segment 36, the locking portion 16 comprises a second connection segment (pins in the slot 38), the first connection segment is slidably connected to the second connection segment.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Chen and use a slot and pin connection in the invention of Powell as modified because it prevents the handle and lock from being damaged thus making it more efficient.
Claims 10 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 2008/0303321) in view of Lee (US 2007/0252067), as applied to claim 1 above and further in view of Agee (7,908,981).
Regarding claims 10 and 23, Chen et al. disclose the middle leg tube 41 further comprises a middle tube body 36 and a first obstructer 38 disposed on a bottom of the middle tube body, the lower leg tube 42 further comprises a lower tube body 39 and a second obstructer 40 disposed on a top of the lower tube body, the first obstructer contacts against the second obstructer to constrain relative motion between the middle leg tube and the lower leg tube.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Agee and use an obstructor between the two tubes in the invention of Powell as modified for the purpose of preventing the legs from being dislodged accidentally. 
Claims 11-13, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 2008/0303321) in view of Lee (US 2007/0252067), as applied to claim 1 above and further in view of Bohm et al. (10,737,594).
Regarding claims 11-13, 23-26, Bohm et al. disclose the first latch comprises a first housing 2, a first lock 25 and a first button 27, the first button is movably disposed on the first housing, the first lock is affixed to the first button and movably disposed inside the first housing for engaging with and disengaging from the at least one hole 22 via motion of the first button, wherein the first latch further comprises a first recovering component 26 disposed between the first housing and the first button, wherein the first lock is disengaged from the at least one hole via pulling down on the middle leg tube or pressing the first button.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Bohm et al. and use the latch with spring, button and lock in the invention of Powell as modified because it is simple, efficient and cost effective.
Claims 14-17, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 2008/0303321) in view of Lee (US 2007/0252067), as applied to claim 1 above and further in view of Chen et al. (US 2008/0030052).
Regarding claims 14-17, 27-30, Chen et al. disclose the second latch comprises a second housing 2, a second lock 25 and a slider 52, the slider is slidably disposed inside the second housing, the second lock is affixed to the slider and slidably disposed inside the second housing for engaging with and disengaging from the at least one opening via motion of the slider, wherein the second latch further comprises a second recovering component 53 disposed between the second housing and the slider, wherein the second latch further comprises a second button 511 movably disposed on the second housing, and adapted to insert into the second housing for disengaging the second lock from the at least one opening, wherein the second latch is disengaged in response to the second lock contacting against an inner wall of the middle leg tube.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Chen et al. and use the latch with spring, button, slider and lock in the invention of Powell as modified because it is simple, efficient and cost effective.
Allowable Subject Matter
Claims 8, 18-21, 31-34 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 35, 38-40 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 23, 25-27 of copending Application No. 17023405 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/Primary Examiner, Art Unit 3636